AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 26, 2012 1933 Act File No. 33 -75340 1940 Act No. 811 -08360 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO.55 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] AMENDMENT NO.56 [X] GUINNESS ATKINSON FUNDS (Formerly Investec Funds) (Exact Name of Registrant as Specified in Charter) 21550 Oxnard Street, Suite 850 Woodland Hills, California 91367 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code: (818) 716-2739 James J. Atkinson, President Guinness Atkinson Funds 21550 Oxnard Street, Suite 850 Woodland Hills, California 91367 (Name and Address of Agent for Service) Please send copies of communications to: Susan J. Penry-Williams, Esq Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b) of Rule 485; or [X] on March 30, 2012 pursuant to paragraph (b) of Rule 485; or [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485; [] on pursuant to paragraph (a)(1) of Rule 485; or [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(3) of Rule 485. If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment (“PEA”) to the Registration Statement on Form N-1A is being filed for the sole purpose of designating a new effective date for the previously filed PEA No. 54 to the Registrant’s Registration Statement filed under Rule 485(a) of the Securities Act of 1933 on January 11, 2012 for the purpose of establishing the Guinness Atkinson Inflation Managed Dividend Fund as new series of the Registrant.This PEA incorporates by reference the information contained in Parts A, B and C of PEA No.54 to the Registrant’s Registration Statement filed on January 11, 2012. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, Registrant certifies that it meets all of the requirements of effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 26th day of March, 2012. GUINNESS ATKINSON FUNDS By: /s/ James Atkinson James Atkinson President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 51 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ James Atkinson President March 26, 2012 James Atkinson /s/ Dr. Gunter Dufey* Trustee March 26, 2012 Dr. Gunter Dufey /s/ J.I. Fordwood* Trustee March 26, 2012 J.I. Fordwood /s/ Timothy Guinness* Trustee March 26, 2012 Timothy Guinness /s/ Bret A. Herscher* Trustee March 26, 2012 Bret A. Herscher /s/ J. Brooks Reece, Jr.* Trustee and Chairman March 26, 2012 J. Brooks Reece, Jr. /s/ Rita Dam Treasurer March 26, 2012 Rita Dam *By: /s/ Susan Penry-Williams Susan Penry-Williams Attorney-in-Fact
